        Case 1:19-cv-08181-VSB-JLC Document 70 Filed 08/26/21 Page 1 of 2


                                                                                               8/26/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
FIDEL MONTALVO CANDIA, et al.,                                          :
                                                                        :
                                                                        :
                                    Plaintiffs,                         :   ORDER
                                                                        :
                  -v-                                                   :   19-CV-8181 (VSB) (JLC)
                                                                        :
658-660 AMSTERDAM CORP., et al.,                                        :
                                                                        :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated August 23, 2021 (Dkt. No. 68), Judge Broderick

referred this case to me general pretrial supervision, including settlement. The

parties indicated in the scheduling order (Dkt. No. 67) that they would like a

referral to this Court for settlement discussions. Accordingly, the parties are

directed to advise the Court within 30 days when they wish to schedule the

settlement conference. The parties should do so by filing a letter-motion on the

docket that indicates at least three dates that are mutually convenient for the

parties. Alternatively, counsel are free to e-mail my deputy clerk, David Tam, at

David_Tam@nysd.uscourts.gov to find a mutually convenient date for the parties

and the Court. In light of the COVID-19 pandemic, any settlement conference in

the foreseeable future will likely be conducted telephonically. Using the Court’s

conference line system, the Court will begin the settlement conference in joint

session with all parties on the line before breaking into private session and



                                                        1
      Case 1:19-cv-08181-VSB-JLC Document 70 Filed 08/26/21 Page 2 of 2




speaking to the parties individually, as the technology the Court is using can

facilitate breakout sessions with each side.

      However, if all parties wish to have the Court provide a video platform

(Microsoft Teams or Zoom) and not simply proceed telephonically, they may so

advise the Court and the Court will then schedule a conference to discuss logistics.

Alternatively, if all parties wish to proceed in person, they may write to the Court

requesting an in-person conference. An in-person conference would be permitted

only if all participants in the conference (attorneys, clients, and any interpreters)

comply with the Court’s most recent COVID-19 Protocol (available at

https://www.nysd.uscourts.gov/covid-19-coronavirus). For avoidance of doubt, all

parties must agree to proceeding by video conference or an in-person conference and

make a joint application for the method that is preferred.

      SO ORDERED.

Dated: August 26, 2021
       New York, New York




                                           2
